SCHAUER, J.
I concur. It should be noted, however, that the majority holding here that “Regardless of the language of the allegedly testamentary instrument, extrinsic evidence may be introduced to show that it was not intended by the testator to be effective as a will . . . Since extrinsic evidence is admissible to show the absence of testamentary intention, it does not become inadmissible because it does so by showing another intention,” is irreconcilably inconsistent with the majority holding in Estate of Smith (1948), 31 Cal.2d 563, 568 [191 P.2d 413], that evidence of “extraneous occurrences and declarations claimed to bear upon the intent to revoke” should not be received, “cannot overcome the valid [on its face] express revocation,” and is “not admissible to show that an express [on its face] revocation clause was not intended to revoke a prior will. ’ ’
There has been suggested no tenable basis for applying an exclusionary rule of evidence to the question of intent arising in the Smith case and a contrary rule to the same question in the case now before us. For the sake of uniformity of decision, either the majority holding of the Smith ease should be squarely overruled or it should be followed here and all evidence on the subject of intent be held inadmissible.